DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 2/21/22.  Accordingly the application has been amended.  
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
Applicant appears to be arguing limitations newly added to the claims and not previously considered.  The groove 72 of Chisum is considered to be a turning groove because it extends from one surface, turns the corner and extends to an adjacent perpendicular surface as noted in the figures, accordingly applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
Claims 1,2,3,8,9,10,11,12,14,15,16,17,18,19,20,21,22,23,24,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “an elongated groove formed along a surface of the second elongated solid wood member that is opposite and generally parallel to the surface f the first elongated solid wood member”, it is unclear how it is opposite, with respect to what is it opposite?  
The claim further recites “a continuous groove extending from the elongated groove in the surface of the first elongated to the elongated groove in the opposite surface of the second elongated member”, it is unclear how it is opposite, with respect to what is it opposite?  Additionally it is unclear what is meant by the recitation “of the fist elongated to the elongated groove” at line 16.  This amounts to confusion regarding the scope of the claimed invention as it is unclear how to determine where opposite is.
Claim 3 recites “the arcuate turning groove extends from a first surface of the first elongated solid wood member to an opposite surface of the first elongated member” it is unclear if “the a first surface” of claim 3 is the same one or both, as or in addition, to the first surface and/or the opposite surface of the first elongated solid wood member recited in claim 1 causing confusion regarding the scope of the claimed invention.
Additionally the claim “an opposite surface of the first elongated member”, it is unclear how it is opposite, with respect to what is it opposite, causing confusion regarding the scope of the claimed invention.
Claim 12 recites “the second solid wood member” at line 4 and “the groove” at line 5.  It appears these should be amended to “the second elongated solid wood member” and “the elongated groove” to be consistent throughout the claims.  Additionally the claim recites “formed in the of the second elongated solid wood member”, it is unclear what is encompassed by this recitation causing confusion regarding the scope of the claimed invention.
Claim 16 recites “a conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, with the conduit turned about 180o by the arcuate groove”, it is unclear how the conduit is turned 180o by the arcuate groove if it is positioned within the elongated groove.  It is unclear what is meant and encompassed by this recitation causing confusion regarding the scope of the claimed invention.
Claim 17 recites “the arcuate groove of the fist elongated solid wood member turns a conduit positioned in the arcuate groove”, it is unclear how the arcuate groove performs the step “turns a conduit”, causing confusion regarding the scope of the claimed invention.
Claims 10,11,21,22 recite “the conduit transports a heated/chilled fluid”, this appears to be a method step causing confusion regarding the scope of the claim invention as the claims are drawn to an apparatus/device not a method.
Accordingly the claims will be examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,8,9,10,11,12,14,15,16,17,18,19,20,21,22,23,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisum (4168675) in view of Robinson (20060156656).
Claim 1.  Chisum discloses a solid wood wall system, comprising: 
a first elongated solid wood member (60 or 60A),
the first elongated solid wood member having an elongated groove (any of the slots as seen in the figures and as annotated below) formed along a surface of the first elongated solid wood member; 
a second elongated solid wood member (another of 60 or 60A) positioned generally parallel to the first elongated solid wood member, the second elongated solid wood member having an elongated groove (any of the grooves as seen in the figures and as annotated below) formed along a surface of the second elongated solid wood member that is opposite and generally parallel to the surface of the first elongated solid wood member having the elongated groove formed therein, and 
a turning groove (72 on a vertical side) formed near an end of the second elongated solid wood member, wherein the turning groove of the second elongated solid wood member intersects the elongated groove of the first elongated solid wood member (as seen in the figures) and intersect the elongated groove of the second elongated solid wood member to form a continuous groove extending from the elongated groove in the surface of the first elongated to the elongated groove in the opposite surface of the second elongated member.
Chisum does not expressly disclose that the turning groove is arcuate, however it is known in the art to have arcuate grooves.  For example Robinson discloses a groove at 22,23,18,14 that is arcuate.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the elongated grooves and the turning groove of Chisum to be arcuate as taught by Robinson to achieve the predictable result of a groove that can accommodate conduit, wiring, plumbing, central vacuum, and heating lines.
Claim 2.  Chisum in view of Robinson disclose solid wood wall system as described in Claim 1, where Robinson further dislcoses comprising a conduit (36/36) positioned within the elongated grooves (such as 23/18,14,12) formed solid wood members.
Robinson and Chisum alone or in combination does not expressly disclose the conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, the conduit positioned within the elongated groove formed along the surface of the second elongated solid wood member, and the conduit positioned within the arcuate turning groove formed near the end of the second elongated solid wood member, wherein the conduit is continuous from the elongated groove formed along the surface of the first elongated solid wood member to the elongated groove formed along the surface of the second elongated solid wood member.  However, Robinson does disclose conduit continuously positioned within vertical and horizontal grooves through multiple adjacent solid wood members (see figure 3). Robinson further discloses conduit 36 in one wall can pass into the groove in an adjacent wall (see paragraph 0022-0025). 	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and employ routine engineering and have modified the solid wood wall system of Chisum in view of Robinson such that the conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, the conduit positioned within the elongated groove formed along the surface of the second elongated solid wood member, and the conduit positioned within the arcuate turning groove formed near the end of the second elongated solid wood member, wherein the conduit is continuous from the elongated groove formed along the surface of the first elongated solid wood member to the elongated groove formed along the surface of the second elongated solid wood member to achieve the predictable result of a wall system that accommodates heating/wiring, utilities, plumbing etc at any desired location and throughout the wall to provide services to the interior of the building.

Claim 3.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 1 above, where Chisum discloses the first elongated solid wood member having an turning groove (72 see annotated figure below) formed near an end of the first elongated solid wood member, wherein the turning groove of the first elongated solid wood member intersects the elongated groove of the first elongated solid wood member, and the turning groove extends from a first surface of the first elongated solid-wood member to an opposite surface of the first elongated member.
Chisum does not expressly disclose that the turning groove is arcuate, however it is known in the art to have arcuate grooves.  For example Robinson discloses a groove at 22,23,18,14 that is arcuate.  It would have been obvious to one of ordinary  skill in the art at the time of the effective filing of the invention to pursue known design options and modify the turning groove of Chisum to be arcuate as taught by Robinson to achieve the predictable result of a groove that can accommodate conduit, wiring, plumbing, central vacuum, and heating lines.
Claim 8. Chisum in view of Robinson disclose the solid wood wall system as described in Claim 1, wherein an exterior vertical side of the second elongated solid wood member joins a bottom side of the second elongated solid wood member at an acute angle (as noted at least at figure 3) and the exterior vertical side of the second elongated solid wood member extends beyond a top side of the first elongated solid wood member (as seen in figure 3 where it extends beyond the top side of the tongue).
Claim 9.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 1, wherein a lower portion of an exterior side of the first elongated solid wood member extends beyond an upper exterior side of an elongated solid wood member positioned immediately below the first elongated solid wood member (as noted at least at figure 3 where a lower portion of an exterior side extends beyond the upper exterior side at 64A,B).
Claim 10.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 2, wherein the conduit transports a heated fluid from the first elongated solid wood member to the second elongated solid wood member (where it is capable of transporting a heated fluid as it is disclosed as a conduit for utility lines which include water utility lines which includes heated liquid; or alternatively where Robinson discloses the conduit is for heating lines).
Claim 11.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 2, wherein the conduit transports a chilled fluid from the first elongated solid wood member to the second elongated solid wood member  (where it is capable of transporting a chilled fluid as it is disclosed as a conduit for utility lines which include water utility lines which includes chilled liquid or alternatively where Robinson discloses the conduit is for heating lines).
Claim 12. Chisum in view of Robinson disclose the solid wood wall system as described in Claim 1, where Robinson further discloses comprising a conduit (36/36) positioned in the elongated groove of the first solid wood member that is formed in the first elongated solid wood member,
Robinson and Chisum alone or in combination does not expressly disclose wherein the conduit extends upwardly within the arcuate turning groove near the end of the second solid wood member and is positioned in a groove formed in the top side of the second solid wood member and is positioned in the groove formed in the of the second elongated solid wood member. 
However, Robinson does disclose conduit continuously positioned within vertical and horizontal grooves through multiple adjacent solid wood members (see figure 3). Robinson further discloses conduit 36 in one wall can pass into the groove in an adjacent wall (see paragraph 0022-0025). 	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and employ routine engineering and have modified the solid wood wall system of Chisum in view of Robinson such that the conduit positioned in the elongated groove formed along the surface of the first elongated solid wood member extends upwardly within the arcuate turning groove near the end of the second solid wood member and is positioned in a groove formed in the top side of the second solid wood member and is positioned in the groove formed in the of the second elongated solid wood member to achieve the predictable result of a wall system that accommodates heating/wiring, utilities, plumbing etc at any desired location and throughout the wall to provide services to the interior of the building.
Claim 14.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 1, where Robinson discloses further comprising a corner post having a groove formed therein, wherein an end of the first elongated solid wood member and an end of the second elongated solid wood member abuts the corner post, and further comprising a conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, and the conduit extends into and is positioned  within the groove of the corner post (as noted at paragraph 0024).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and employ routine engineering and have modified the solid wood wall system of Chisum in view of Robinson further comprising a corner post having a groove formed therein, wherein an end of the first elongated solid wood member and an end of the second elongated solid wood member abuts the corner post, and further comprising a conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, and the conduit extends into and is positioned  within the groove of the corner post to achieve the predictable result of a wall system that accommodates heating/wiring, utilities, plumbing etc at any desired location and throughout the wall to provide services to the interior of the building.
Claims 16,17.  Chisum discloses a solid wood wall system, comprising: 
a first elongated solid wood member (60 or 60A), the first elongated solid wood member having an elongated groove (72) formed along a surface of the first elongated solid wood member and a groove (a vertical 72 as noted in the annotated figure) formed near an end of the first elongated solid wood member and wherein the groove of the first elongated solid wood member intersects the elongated groove of the first elongated solid wood member and, 
a second elongated solid wood member (the other of 60 or 60A) positioned generally parallel to the first elongated solid wood member, the second elongated solid wood member having an elongated groove (72) formed along a surface of the second elongated solid wood member and a groove (a vertical 72) formed near an end of the second elongated solid wood member (as seen in the annotated figure), wherein the groove of the second elongated solid wood member intersects the elongated groove of the first elongated solid wood member (as seen in the figures), and a conduit positioned within the elongated groove (where it is disclosed wires or utilities are disposed within  he groove).
Chisum does not expressly disclose that the grooves formed near an end of the first and second elongated members is an arcuate groove or a conduit positioned within the elongated groove formed, with the conduit turned about 180 by the arcuate groove formed near the end of the first or second elongated solid wood member.
It is known in the art to have arcuate grooves.  For example Robinson discloses a groove at 22,23,18,14 that is arcuate.  Further Robinson disclose a conduit 30/36 positioned within grooved formed along  a first surface with the conduit turned about by an arcuate groove.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the elongated grooves and the grooves formed near an end of the first and second members of Chisum to be arcuate and to have a conduit within the grooves and turned about 180 by the grooves as taught by Robinson to achieve the predictable result of a groove that can accommodate conduit, wiring, plumbing, central vacuum, and heating lines at various location along and within the wall assembly and building.
Claim 18. Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, the first elongated solid wood member having an arcuate groove formed near an end of the first elongated solid wood member, wherein the arcuate groove of the first elongated solid wood member intersects the elongated groove of the first elongated solid wood member, and the arcuate groove extends from a surface of the first elongated solid wood member to an opposite surface of the first elongated member (as noted at 72 in the figures of Chisum).
Claim 19.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, wherein a lower portion of an exterior side of the first elongated solid wood member extends beyond an upper exterior side of an elongated solid wood member positioned immediately below the first elongated solid wood member (as noted in the figures of Chisum).
Claim 20.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, wherein an outer side of a tongue of the first elongated solid wood member is formed by an extension of an exterior vertical side of the first elongated solid wood member (as noted at least at figure 3 of Chisum).
Claim 21. Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, wherein the conduit transports a heated fluid from the first elongated solid wood member to the second elongated solid wood member (where it is capable of transporting a heated fluid as it is disclosed as a conduit for utility lines which include water utility lines which includes heated liquid; or alternatively where Robinson discloses the conduit is for heating lines).
(where it is capable of transporting a chilled fluid as it is disclosed as a conduit for utility lines which include water utility lines which includes chilled liquid or alternatively where Robinson discloses the conduit is for heating lines).
 Claim 22.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, wherein the conduit transports a chilled fluid from the first elongated solid wood member to the second elongated solid wood member (where it is capable of transporting a chilled fluid as it is disclosed as a conduit for utility lines which include water utility lines which includes chilled liquid or alternatively where Robinson discloses the conduit is for heating lines).
Claim 23.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, wherein the conduit is positioned in the elongated groove that is formed in the first elongated solid wood member.
Chisum and Robinson alone do not disclose wherein the conduit extends upwardly within the arcuate groove near the end of the second solid wood member and is positioned in the groove formed in the of the second elongated solid wood member.
However, Robinson does disclose conduit 36 and/or 30 positioned within vertical and horizontal grooves through multiple adjacent solid wood members (see figure 3). Robinson further discloses conduit 36 in one wall can pass into the groove in an adjacent wall (see paragraph 0022-0025). 	
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and employ routine engineering and have modified the solid wood wall system of Chisum in view of Robinson such that the conduit extends upwardly within the arcuate groove near the end of the second solid wood member and is positioned in the groove formed in the of the second elongated solid wood member to achieve the predictable result of a wall system that accommodates heating/wiring, utilities, plumbing etc at any desired location and throughout the wall to provide services to the interior of the building.
Claim 24.  Chisum in view of Robinson disclose the solid wood wall system as described in Claim 16, where Robinson discloses further comprising a corner post having a groove formed therein, wherein an end of the first elongated solid wood member and an end of the second elongated solid wood member abuts the corner post, and further comprising a conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, and the conduit extends into and is positioned  within the groove of the corner post (as noted at paragraph 0024).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and employ routine engineering and have modified the solid wood wall system of Chisum in view of Robinson further comprising a corner post having a groove formed therein, wherein an end of the first elongated solid wood member and an end of the second elongated solid wood member abuts the corner post, and further comprising a conduit positioned within the elongated groove formed along the surface of the first elongated solid wood member, and the conduit extends into and is positioned  within the groove of the corner post to achieve the predictable result of a wall system that accommodates heating/wiring, utilities, plumbing etc at any desired location and throughout the wall to provide services to the interior of the building.
Claims 15, 25.  Chisum in view of Robinson disclose the solid wood wall system as described in claims1,16, further comprising a second conduit (where Chisum discloses “lines”, plural where the lines are the conduit and/or where Robinson discloses having multiple services pass through a single groove see paragraphs 0023-0024)positioned within the elongated groove formed along the surface of the first elongated solid wood member.

    PNG
    media_image1.png
    857
    857
    media_image1.png
    Greyscale

Allowable Subject Matter
The indicated allowability of claim 15 is withdrawn in view of the new rejections based on the new interpretations and newly cited reference(s) as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635